DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed on 10/12/2021 have been fully considered but they are not persuasive for at least the following reasons:

Regarding claim 1:
Applicant arguments:  Applicants respectfully submit that  Li in view of Kirby does not disclose “ cavity is wider than it is deep and comprises first cavity walls under the hard mask that extend to a first depth, second cavity walls under the hard mask that extend to a second depth, and third cavity walls under the hard mask and the one opening, the third cavity walls extending to a third depth, wherein the third depth is greater than the second depth and the second depth is greater than the first depth”. The Examiner disagrees.  


    PNG
    media_image1.png
    491
    634
    media_image1.png
    Greyscale

In response: Kirby discloses the cavity comprises first cavity walls under the hard mask that extend to a first depth (Fig 3G, shows upper region as, first depth and 230/232, as hard mask, Para [ 0015]), second cavity walls under the hard mask that extend to a second depth (Fig 3G, shows, middle region as second depth and 230/232, as hard mask), and third cavity walls (Fig 3G,  lower region as  third depth) under the hard mask (Fig 3G, shows third depth and film 230/232, as hard mask) and the one opening (Fig 3G,  lower region as  third depth), the third cavity walls extending to a third depth (Fig 3G, shows third depth), wherein the third depth (Fig 3G, shows third depth) is greater than the second depth (Fig 3G, shows A2, middle region as second depth ) and  Examiner would like to note that, it’s well known in the art to form trench in the substrate with different depth and different width, which has been shown by Kirby. Thus the combination is obvious and one of the ordinary skilled in the art before the effective filing date of the invention to modify Li in light of Kirby teaching.

Regarding claim 15:
Applicants respectfully submit that Li in view of Hattori does not disclose “wherein walls of the cavity extend from a surface of the substrate to a first lateral surface at a first depth and from the first lateral surface to a second depth under the one opening, the second depth being greater than the first depth, wherein the entire first lateral surface extends under the layer.  
 
In response:  Hattori discloses wherein walls of the cavity extend from a surface (Fig 1A-1G, shows first depth) of the substrate (304) to a first lateral surface at a first depth (Fig 1A-AG shows first depth) and from the first lateral surface to a second depth (Fig 1A-AG shows first depth)  under the one opening (12a), the second depth (F Fig 1A-AG, second depth)  being greater than the first depth (Fig 1A-AG), wherein the entire first lateral surface extends under the layer ( Fig 1A-1G, layer 16a/15a/10c). Examiner would like to note that, it’s well known in the art to form trench in the substrate with different depth and different width. 

Since Sakai et al and Hattori are both from the similar field of endeavor, and discloses opening in the semiconductor substrate, the purpose disclosed by Hattori would have been recognized in the pertinent art of Li.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al (US 5971825; hereafter Hattori).

Regarding claim 28, Hattori discloses a semiconductor device, comprising:
a substrate ( Fig 1A-1G, substrate 100d); a layer ( layer 10c) overlying the substrate  ( Fig 1A-1G, substrate 100d), the layer having a single opening ( Fig 1A-1G); a cavity ( Fig 1A-1G, cavity 12a) in the substrate ( Fig 1A-1G, substrate 100d) extending from the single opening vertically and laterally ( Fig 1A-1G, cavity 12a), the cavity being wider than it is deep ( Fig 1A-1G, cavity 12a), the cavity extending from a first portion at a first depth below the single opening to a second portion at a second depth under a first 


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5  and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2011/0214719 A1; hereafter Li) in view of Kirby et al (US 2007/0045858 hereafter Kirby).



    PNG
    media_image2.png
    596
    714
    media_image2.png
    Greyscale

Regarding Claim 1, Li discloses a semiconductor device comprising a cavity (Fig 3, Para [ 0036], trench 306)  in a substrate (Fig 3, Para [ 0036-0038], substrate 304)  and a hard mask  ( dielectric layer 320, construed as hard mask) over the substrate (Fig 3, Para [ 0036-0038], substrate 304 &318), the cavity exposing a surface of the substrate  (304 & 318)  and underlying no more than one opening in the hard mask  (320), wherein the cavity is wider than it is deep  ( Fig 3, cavity 306).
But Li does not disclose explicitly the cavity comprises first cavity walls under the hard mask that extend to a first depth, second cavity walls under the hard mask that extend to a second depth, and third cavity walls under the hard mask and the one opening, the third cavity walls extending to a third depth, wherein the third depth is greater than the second depth and the second depth is greater than the first depth.
 
In a similar field of endeavor, Kirby discloses the cavity comprises first cavity walls under the hard mask that extend to a first depth (Fig 3G, shows upper region as, first depth and 230/232, as hard mask, Para [ 0015]), second cavity walls under the hard mask that extend to a second depth (Fig 3G, shows , middle region as second depth and 230/232, as hard mask), and third cavity walls (Fig 3G,  lower region as  third  
Since Kirby and Li are both from the similar field of endeavor, and discloses opening in the semiconductor substrate, the purpose disclosed by Kirby would have been recognized in the pertinent art of Li.
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Li in light of Kirby teaching “the cavity comprises first cavity walls under the hard mask that extend to a first depth (Fig 3G, shows upper region as, first depth and 230/232, as hard mask, Para [ 0015]), second cavity walls under the hard mask that extend to a second depth (Fig 3G, shows A2, middle region as second depth and 230/232, as hard mask), and third cavity walls (Fig 3G,  lower region as  third depth) under the hard mask (Fig 3G, shows third depth and film 230/232, as hard mask) and the one opening (Fig 3G,  lower region as  third depth), the third cavity walls extending to a third depth (Fig 3G, shows third depth), wherein the third depth (Fig 3G, shows third depth) is greater than the second depth (Fig 3G, shows A2, middle region as second depth ) and the second depth(Fig 3G, shows A2, middle region as second depth) is greater than the first depth (Fig 3G, shows upper region as, first depth).” for further advantage such as simplify manufacturing process, cost effective and improve device performance.  Furthermore, It would have In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  

Regarding Claim 2, Li and Kirby disclose the semiconductor device of claim 1, Li further discloses wherein the substrate is single crystal silicon (Para [0036-0039]).

Regarding Claim 5, Li and Kirby discloses the semiconductor device of claim 1, Kirby further discloses wherein the hard mask ( 230/232) comprises a layer of silicon nitride (232, Para [ 0015]) overlying a layer of silicon dioxide ( 230, Para [ 0015]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Li in light of Kirby teaching “wherein the hard mask (film 6/5) comprises a layer of silicon nitride overlying a layer of silicon dioxide (Fig 1, col 5, lines 60-65)” for further advantage such as high reliability and improve device performance.

Regarding claim 24, Li and Kirby disclose the semiconductor device of claim 1, Li further discloses wherein a width of the cavity is greater than a width of the opening (Fig 3, Para [0036], trench 306).

Regarding claim 25, Li and Kirby disclose the semiconductor device of claim 1, But Li does not disclose explicitly wherein a width of the cavity at the second cavity walls is greater than a width of the opening and a width of the cavity at the first cavity walls is greater than the width of the cavity at the second cavity walls.  
In a similar field of endeavor, Kirby discloses wherein a width of the cavity at the second cavity walls is greater than a width of the opening (Fig 3A-AG, shows second walls) and a width of the cavity at the first cavity walls is greater than the width of the cavity at the second cavity walls (Fig 3A-3G, shows second walls).
Since Li and Hattori are both from the similar field of endeavor, and discloses opening in the semiconductor substrate, the purpose disclosed by Kirby would have been recognized in the pertinent art of Kirby.
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Li in light of Kirby teaching “wherein a width of the cavity at the second cavity walls is greater than a width of the opening (Fig 1A-AG, shows second walls) and a width of the cavity at the first cavity walls is greater than the width of the cavity at the second cavity walls (Fig 3A-3G, shows second walls)” for further advantage such as simplify manufacturing process, cost effective and improve device performance. Furthermore, It would have been obvious to one of ordinary skill to determine the optimum depth (see In re Aller, Lacey, and Hall (10 In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  

Regarding claim 26, Li and Kirby disclose the semiconductor device of claim 1, But Li does not disclose explicitly wherein a width of the cavity at the third cavity walls is greater than a width of the opening, a width of the cavity at the second cavity walls is greater than the width of the cavity at the third cavity walls, and a width of the cavity at the first cavity walls is greater than the width of the cavity at the second cavity walls.  
In a similar field of endeavor, Kirby discloses wherein a width of the cavity at the third cavity walls is greater than a width of the opening (Fig 3A-3G, shows third walls), a width of the cavity at the second cavity walls is greater than the width of the cavity at the third cavity walls (Fig 3A-3G, shows third walls), and a width of the cavity at the first cavity walls is greater than the width of the cavity at the second cavity walls  (Fig 3A-3G, shows second walls).  
Since Li and Hattori are both from the similar field of endeavor, and discloses opening in the semiconductor substrate, the purpose disclosed by Kirby would have been recognized in the pertinent art of Kirby.
in the art before the effective filing date of the invention to modify Li in light of Kirby teaching “wherein a width of the cavity at the third cavity walls is greater than a width of the opening (Fig 1A-AG, shows third walls), a width of the cavity at the second cavity walls is greater than the width of the cavity at the third cavity walls (Fig 3A-3G, shows third walls), and a width of the cavity at the first cavity walls is greater than the width of the cavity at the second cavity walls  (Fig 3A-3G, shows second walls)” for further advantage such as simplify manufacturing process, cost effective and improve device performance. Furthermore, It would have been obvious to one of ordinary skill to determine the optimum depth (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  

Regarding claim 27, Li and Kirby disclose the semiconductor device of claim 1, But Li does not disclose explicitly wherein the first cavity walls extend under the hard mask layer further from the opening than the second cavity walls, and the second cavity walls extend further under the hard mask layer from the opening than the third cavity walls. 
In a similar field of endeavor, Kirby discloses wherein the first cavity walls  (Fig 3A-3G, shows first walls) extend under the hard mask layer ( 230/232/233 as hardmask layer) further from the opening than the second cavity walls  (Fig 3A-3G, shows second walls), and the second cavity walls  (Fig 3A-3G, shows second walls) extend further under the hard mask layer ( 230/232/233  as hardmask layer)  from the opening than the third cavity walls  (Fig 3A-3G, shows third walls). 
Since Li and Kirby are both from the similar field of endeavor, and discloses opening in the semiconductor substrate, the purpose disclosed by Kirby would have been recognized in the pertinent art of Li.
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Li in light of Kirby teaching “wherein the first cavity walls  (Fig 3A-3G, shows first walls) extend under the hard mask layer ( 230/232/233 as hardmask layer) further from the opening than the second cavity walls  (Fig 3A-3G, shows second walls), and the second cavity walls  (Fig 3A-3G, shows second walls) extend further under the hard mask layer ( 230/232/233  as hardmask layer)  from the opening than the third cavity walls  (Fig 3A-3G, shows third walls)” for further advantage such as simplify manufacturing process, cost effective and improve device performance. Furthermore, It would have been obvious to one of ordinary skill to determine the optimum depth (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  
 
Claims 15, 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2011/0214719 A1; hereafter Li) in view of Hattori et al (US 5971825; hereafter Hattori).

Regarding Claim 15, Li discloses a semiconductor device comprising: a substrate of single crystal silicon (Fig 3, Para [0036-0038], substrate 304); a layer (320) over the substrate (Fig 3, Para [0036-0038], substrate 304);
a cavity in the substrate  (Fig 3, Para [ 0036], trench 306)  under no more than one opening (Fig 3, Para [ 0036], trench 306) in the layer (320), wherein the cavity is at least twice as wide as it is deep (Fig 3, Para [ 0036], trench 306).
But Li does not disclose explicitly wherein walls of the cavity extend from a surface of the substrate to a first lateral surface at a first depth and from the first lateral surface to a second depth under the one opening, the second depth being greater than the first depth, wherein the entire first lateral surface extends under the layer.  
 
In a similar field of endeavor, Hattori discloses wherein walls of the cavity extend from a surface (Fig 1A-1G, shows first depth) of the substrate (304) to a first lateral surface at a first depth (Fig 1A-AG shows first depth) and from the first lateral surface to a second depth (Fig 1A-AG shows first depth)  under the one opening (12a), the second depth (F Fig 1A-AG, second depth)  being greater than the first depth (Fig 1A-AG), 

 Since Sakai et al and Hattori are both from the similar field of endeavor, and discloses opening in the semiconductor substrate, the purpose disclosed by Hattori would have been recognized in the pertinent art of Li.
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Li in light of Hattori teaching “wherein walls of the cavity extend from a surface (Fig 1A-1G, shows first depth) of the substrate (304) to a first lateral surface at a first depth (Fig 1A-AG shows first depth) and from the first lateral surface to a second depth (Fig 1A-AG shows first depth)  under the one opening (12a), the second depth (Fig 1A-AG, second depth)  being greater than the first depth (Fig 1A-AG), wherein the entire first lateral surface extends under the layer ( Fig 1A-1G, layer 16a/15a/10c) ” for further advantage such as simplify manufacturing process, cost effective and improve device performance. Furthermore, It would have been obvious to one of ordinary skill to determine the optimum depth (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  

Regarding Claim 19, Li discloses a semiconductor device comprising a cavity (Fig 3, Para [ 0036], trench 306)  in a substrate (Fig 3, Para [ 0036-0038], substrate 304)  and a hard mask  (Fig 3, Para [ 0036-0038], dielectric layer 320, construed as hard mask) over the substrate (Fig 3, Para [ 0036-0038], substrate 304), wherein:
the cavity extends to a surface of the substrate  (Fig 3, Para [ 0036-0038], substrate 304) underlying the cavity (Fig 3, Para [ 0036], trench 306) ; the cavity  (Fig 3, Para [ 0036], trench 306) extends to the hard mask  (Fig 3, Para [ 0036-0038], dielectric layer 320, construed as hard mask); the cavity  (Fig 3, Para [ 0036], trench 306) underlies no more than one opening in the hard mask (Fig 3, Para [ 0036-0038], dielectric layer 320, construed as hard mask); the cavity is wider than it is deep  (Fig 3, Para [ 0036], trench 306).
But Li does not disclose explicitly the surface of the substrate in the cavity extends from the hard mask to a first lateral portion at a first depth and from the first lateral portion to a second depth, the second depth being deeper than the first depth, wherein the hardmask extends entirely over the first lateral portion.
In a similar field of endeavor, Hattori discloses the surface of the substrate (Fig 1A-AG, substrate 10d) in the cavity extends (Fig 1A-AG) from the hard mask ( laminating film 10c, made with insulating materials construed as hardmask) to a first lateral portion at a first depth (Fig 1A-AG, shows first depth and film 10c, as hard mask) and from the first lateral portion to a second depth (Fig 1A-AG, shows second depth), the second depth (Fig 1A-AG, shows second depth) being deeper than the first depth ((Fig 1A-AG, 

Since Li and Hattori are both from the similar field of endeavor, and discloses opening in the semiconductor substrate, the purpose disclosed by Hattori would have been recognized in the pertinent art of Hattori.
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Li in light of Hattori teaching “the surface of the substrate (Fig 1A-AG, substrate 10d) in the cavity extends (Fig 1A-AG) from the hard mask ( laminating film 10c, made with insulating materials construed as hardmask) to a first lateral portion at a first depth (Fig 1A-AG, shows first depth and film 10c, as hard mask) and from the first lateral portion to a second depth (Fig 1A-AG, shows second depth), the second depth (Fig 1A-AG, shows second depth) being deeper than the first depth (Fig 1A-AG, shows second depth), wherein the hardmask (10c) extends entirely over the first lateral portion (Fig 1A-AG)” for further advantage such as simplify manufacturing process, cost effective and improve device performance. Furthermore, It would have been obvious to one of ordinary skill to determine the optimum depth (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  

  
Regarding claim 22, Li and Hattori disclose the semiconductor device of claim 19, Li further discloses wherein a width of the cavity is greater than a width of the opening (Fig 3, Para [0036], trench 306).  

Regarding claim 23, Li and Hattori disclose the semiconductor device of claim 15, Li further discloses wherein a width of the cavity is greater than a width of the opening (Fig 3, Para [ 0036], trench 306). 
 
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al ( US 2011/0214719 A1; hereafter Li) in view of Kirby et al (US 2007/0045858 hereafter Kirby)  as applied claims  above and further in view of Shichi et al ( US 2010/0087044 A1; hereafter Shichi).

Regarding claim 3, Li and Kirby discloses the semiconductor device of claim 1, but Li and Kirby does not disclose explicitly wherein the substrate is single crystal silicon germanium.
In a similar field of endeavor, Shichi discloses wherein the substrate is single crystal silicon germanium (Para [0036]).
in the art before the effective filing date of the invention to modify Li and Kirby in light of Shichi teaching so that wherein the substrate is single crystal silicon germanium.
The motivation would have been to provide better support with high reliability and improve device performance.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898